         Case 1:17-cv-04950-LGS Document 114 Filed 11/04/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


  SECURITIES AND EXCHANGE COMMISSION,

                                                  Plaintiff,
             v.
                                                                  17-CV-4950(LGS)
 RENWICK HADDOW, BAR WORKS, INC.,
 BAR WORKS 7TH AVENUE, INC., and
 BITCOIN STORE, INC.,

                                                Defendants,

                              -and-

 BAR WORKS CAPITAL, LLC,
                                           Relief Defendant.


ORDER APPOINTING TAX ADMINISTRATOR AND AUTHORIZING PAYMENT OF
          TAX RELATED FEES, EXPENSES, AND OBLIGATIONS

        The Court, having reviewed the Motion of Plaintiff Securities and Exchange Commission

(“Commission” or “SEC”) to appoint Miller Kaplan Arase LLP (“Miller Kaplan”) as Tax

Administrator, and to authorize payment of future tax obligations, and the fees and expenses of

the Tax Administrator (the “Motion”) and for good cause shown,

        IT IS HEREBY ORDERED:

        1.        The Motion is GRANTED.

        2.        Miller Kaplan is appointed Tax Administrator to execute all income tax reporting

requirements, including the preparation and filing of tax returns, for all funds under the Court’s

jurisdiction in this case.

        3.        Miller Kaplan shall be designated the Tax Administrator of the Distribution Fund,

pursuant to Section 468B(g) of the Internal Revenue Code (IRC), 26 U.S.C. § 468B(g), and related


                                                   1
         Case 1:17-cv-04950-LGS Document 114 Filed 11/04/20 Page 2 of 2
regulations, and shall satisfy the administrative requirements imposed by those regulations, including

but not limited to (a) obtaining a taxpayer identification number, (b) filing applicable federal, state,

and local tax returns and paying taxes reported thereon out of the Distribution Fund, and (c)

satisfying any information, reporting, or withholding requirements imposed on distributions from the

Distribution Fund. Upon request, the Tax Administrator shall provide copies of any filings to the

SEC’s counsel of record.

        4.      The Tax Administrator shall, at such times as the Tax Administrator deems

necessary to fulfill the tax obligations of the Distribution Fund, submit a request to the SEC’s

counsel of record for payment from the Distribution Fund of any tax obligations of the

Distribution Fund.

        5.      The Tax Administrator shall be entitled to charge reasonable fees for tax

compliance services and related expenses in accordance with its agreement with the SEC for the

Tax Years 2019 through 2021. The Tax Administrator shall, at such times as the Tax

Administrator deems appropriate, submit a request to the SEC’s counsel of record for payment of

fees and expenses from the Distribution Fund.

        6.      The SEC is authorized to approve and arrange payment of all future tax

obligations owed by the Distribution Fund and the fees and expenses of the Tax Administrator

directly from the Distribution Fund without further approval of this Court. All payments for

taxes and the fees and expenses of the Tax Administrator shall be reported to the Court in a final

accounting.




SO ORDERED.
       November 3
Dated: ______________, 2020
        New York, New York




                                                    2
